SUMMARY ORDER

This is an appeal from an order of the District Court for the District of Connecticut (Eginton, /.), granting summary judgment in favor of the Estate of Robin Kroogman. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
A grant of summary judgment is reviewed de novo. Beth Israel Med. Ctr. v. Horizon Blue Cross and Blue Shield of New Jersey, Inc., 448 F.3d 573, 579 (2d Cir.2006). “[Sjummary judgment is appropriate where there exists no genuine issue of material fact and, based on the undisputed facts, the moving party is entitled to judgment as a matter of law.” Id. (internal quotation marks omitted).
The district court concluded that the claim against Kroogman was barred by legislative immunity. We agree. “Local legislators, like their counterparts on the state and regional levels, are entitled to absolute immunity for their legislative activities.” Almonte v. City of Long Beach, 478 F.3d 100, 106 (2d Cir.2007). This immunity “is not limited to the casting of a vote on a resolution or bill; it covers all aspects of the legislative process, including the discussions held ... regarding a legislative matter in anticipation of a formal vote.” Id. The actions complained of were part of the administration of a legislative committee’s “deliberative and communicative processes.” Eastland v. U.S. Servicemen’s Fund, 421 U.S. 491, 503-04, 95 S.Ct. 1813, 44 L.Ed.2d 324 (1975) (internal quotation marks omitted).
We have considered all of Avila’s remaining arguments and find them to be without merit. The judgment of the district court is hereby AFFIRMED.